Title: From George Washington to the U.S. Senate, 2 February 1795
From: Washington, George
To: United States Senate


        
          Gentlemen of the Senate,
          United States Feby 2d 1795.
        
        I nominate the following persons to fill the offices annexed to their respective names.
        Matthew Clarkson, to be Commissioner of Loans for the State of New York; vice John Cochran, resigned.
        John Burnham, to be Collector for the port of Gloucester in Massachusetts; vice Eppes Sargent, resigned.
        Enoch Sawyer, to be Collector of Camden in North Carolina; vice Isaac Gregory, resigned.
        Thomas Collier, to be Collector for the port of Hardwick in Georgia; vice William Thompson, deceased.
        John James, to be Collector for the port of Sunbury in Georgia; vice John Lawson, resigned.
        Laurence Mooney, to be Surveyor for the port of Winnton in North Carolina; vice William Winn, resigned.
        Frederick B. Sawyer, to be Surveyor for the port of New-biggen Creek, in North Carolina; vice Elias Albertson, removed from the District.
        Levy Blount, to be Surveyor for the port of Plymouth in North Carolina; vice John Armistead, resigned.
        Ebenezer Graham, to be Surveyor for the port of Bennett’s-Creek in North Carolina; vice John Baker, resigned.
        Richard Jordan, to be Surveyor for the port of Lewellensburgh in Maryland; vice Jeremiah Jordan, resigned.
        Robert Banning to be Collector for the port of Oxford in Maryland; and Inspector of the revenue for the same; vice Jeremiah Banning, resigned. and
        William Nicholls, of Philadelphia, to be Inspector of the Revenue for Survey No. 1 in the District of Pennsylvania.
        
          Go: Washington
        
      